—Appeal from a judgment (denominated order) of Supreme Court, Erie County (McCarthy, J.), entered October 4, 2000, which dismissed the petition seeking a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the petition seeking a writ of habeas corpus based on the failure of petitioner to exhaust his administrative remedies (see, People ex rel. Layne v Warden of W. Facility, 242 AD2d 415; People ex rel. Childs v Bennett, 231 AD2d 951, 952, lv denied 89 NY2d 802). We have considered petitioner’s remaining contentions, including those raised in the pro se supplemental brief, and conclude that they lack merit. Present — Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.